COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00426-CR
                               NO. 02-16-00427-CR
                               NO. 02-16-00428-CR
                               NO. 02-16-00429-CR
                               NO. 02-16-00430-CR


CHARLESTON LAMON MOODY                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                    STATE


                                     ----------

       FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
 TRIAL COURT NOS. 1435754D, 1435752D, 1435751D, 1435750D, 1435749D

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     In May 2017, we abated these appeals from appellant Charleston Lamon

Moody’s convictions for aggravated assault. In our abatement order, we stated

that we had reviewed the records in these appeals and that we were concerned


     1
         See Tex. R. App. P. 47.4.
about whether the appeals required dismissal because appellant had entered

into a plea bargain in each case. We explained that in each case, appellant had

pled guilty to aggravated assault in an apparent exchange for the State’s waiver

of a more potentially-punitive charge of engaging in organized criminal activity.

We asked the trial court to consider amending its prior certifications of appellant’s

right to appeal, which all reflected that appellant had not entered into a plea

bargain and therefore had the right of appeal.

      Upon abatement, the trial court held a hearing in which the State and

appellant’s trial counsel agreed that he had entered into a plea bargain in each of

these cases by pleading guilty to aggravated assault in exchange for the State’s

waiver of each allegation of engaging in organized criminal activity. Following

that hearing, in each case, the trial court signed an amended certification of

appellant’s right to appeal that stated that appellant had entered into a plea

bargain and had “NO right of appeal.”

      An appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Tex. R. App. P.

25.2(d). Under rule of appellate procedure 25.2, we must “dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.” Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Because the trial court has

certified that appellant has no right of appeal, we dismiss these appeals. See

Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez, 183 S.W.3d at 680; Serrell v.




                                         2
State, No. 02-16-00219-CR, 2016 WL 6648757, at *1 (Tex. App.—Fort Worth

Nov. 10, 2016, no pet.) (mem. op., not designated for publication).


                                                  /s/ Terrie Livingston

                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 20, 2017




                                        3